DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 2, 5, 6, 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the curvature of the flanged tip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the curvature of the cambered tip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 5 also states the “first radius of curvature is substantially greater than the second radius of curvature.” This is inconsistent with the specification and terminology as cambered means “a slight curve.” In the specification paragraph 77, states the cambered tip has a radius of curvature 
The term “substantially” in claims 2, 5, 8, 14 and 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “approximately” in claims 6, and 9-12is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 15 recites the limitation "the curved tip portion" in line 10.  There is insufficient antecedent basis for this limitation in the claim. The claim should read “the cambered tip.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waugh et al. (US Pub 2016/0081818).
With respect to claim 1, Waugh discloses a retractor system (see figs 4A and 13 below) used to retract tissue in preparation for an oblique lateral interbody fusion surgical procedure  (fig 13) to fuse a vertebra to adjacent bony tissue, comprising: a first retractor blade (fig 4A, b1) having a distal end with a flanged tip (see fig 4A below); a second retractor blade (fig 4A, b2) having a distal end with a cambered tip (See fig 4A below); a connecting device (fig 4A, 441, 442) that is configured to connect the first retractor blade to the second retractor blade; wherein the flanged tip of the first retractor blade is configured to engage a posterior portion of the vertebra (see fig 13 below); wherein the cambered tip portion of the second retractor blade is configured to engage an anterior portion of the vertebra (See fig 13 below). With respect to claim 2, Waugh discloses wherein the curvature of the flanged tip is defined by a first radius of curvature, wherein the curvature of the cambered tip is defined by a second radius of curvature, and wherein the first radius of curvature is substantially less than the second radius of curvature (See fig 4A below). With respect to claim 3, Waugh discloses wherein: the first retractor blade further comprises a blade portion and an attachment portion (fig 4A, 401), the blade portion having a first side (side facing left) and a second side (side facing right), the first side defining a first direction (see fig 4A below) that is normal to the first side and extends away from the blade portion, and a second direction (See fig 4A below) opposite the first direction; wherein the attachment portion extends away from the second side of the blade portion; wherein the flanged tip curves towards the second direction (fig 4A, both extend away towards the second direction). With respect to claim 4, Waugh discloses wherein: the second retractor blade further comprises a blade portion and an attachment portion (fig 4A, 402), the blade portion having a first side (right side) and a second side (left side), the first side defining a first direction (see fig 4A below) that is normal to the first side and extends away from the 
With respect to claim 8, Waugh discloses retractor system used to retract tissue in preparation for an oblique lateral interbody fusion surgical procedure to fuse a vertebra to adjacent bony tissue, comprising: a first retractor blade (fig 13, B1) having a first blade portion with a first length; a second retractor blade (fig 13, B2) having a second blade portion with a second length; a connecting device (fig 4A, 441, 442) that is configured to connect the first retractor blade to the second retractor blade; wherein an end of the first retractor blade is configured to engage a posterior portion of the vertebra (fig 13); wherein an end of the second retractor blade is configured to engage an anterior portion of the vertebra (fig 13); and wherein the first length is substantially less than the second length (see fig 13 below). With respect to claim 13, Waugh discloses wherein the connecting device is an articulating arm (fig 4A, 441, 442). With respect to claim 14, Waugh discloses wherein the first blade portion is substantially straight and wherein the second blade portion is substantially straight (fig 13, blades are straight).
With respect to claim 15, Waugh discloses a method of positioning a retractor system within a body in preparation for an oblique lateral interbody fusion surgical procedure to fuse a vertebra to adjacent bony tissue (fig 13 below), the method comprising the steps of: inserting a first retractor blade .

    PNG
    media_image1.png
    920
    742
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waugh et al. (US Pub 2016/0081818).
With respect to claim 9, Waugh et al discloses the first length is shorter than the second length (fig 13) but does not specifically disclose the first length is less than approximately 96% the second length. With regard to claim 9, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the first length is less than approximately 96% the second length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 10, Waugh et al discloses the first length is shorter than the second length (fig 13) and blades can be provided that are different sizes (paragraph 66) but does not specifically disclose the first length is approximately 140mm and the second length is approximately 150mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the first length is approximately 140mm and the second length is  since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 11, Waugh et al discloses the first length is shorter than the second length (fig 13) and blades can be provided that are different sizes (paragraph 66) but does not specifically disclose the first length is approximately 170mm and the second length is approximately 180mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the first length is approximately 170mm and the second length is approximately 180mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 12, Waugh et al discloses the first length is shorter than the second length (fig 13) and blades can be provided that are different sizes (paragraph 66) but does not specifically disclose the first length is approximately 200mm and the second length is approximately 210mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the first length is approximately 140mm and the second length is approximately 150mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170014117 A1 discloses a retractor system with blades having flanged or cambered tips
US 20150305731 A1 discloses specific length for retractor blades and blades having different lengths
US 20120010472 A1 discloses retractor blades having different lengths and used in the same procedures as disclosed

US 20190029497 A1 discloses various lengths for retractor blades
US 20150018628 A1 disclose a retractor system with connecting devices
US 20120271118 A1 disclose a retractor system with connecting devices
US 20110130793 A1 disclose a retractor system with connecting devices and attachment portions
US 10238375 B2 disclose a retractor system with connecting devices and attachment portions
US 5931777 A disclose a retractor system with connecting devices and attachment portions 
US 5928139 A discloses retractor blades with various tips and connecting devices


  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773